Title: From John Adams to James McHenry, 23 October 1798
From: Adams, John
To: McHenry, James



Sir
Quincy October 23d 1798

Inclosed are letters from Gen. Schuyler Gen. Hull, Capt. James Cunningham which I pray you to consider and answer Hull and Cunningham according to usage. Also letters from Jeremiah Olney & Murdoch Murphy which you will please to consider in determining on the candidates for commissions. Also recommendations of Thomas Bowman Esq. son of Judge—Bowman of Pownaborough an excellent federalist father & son
I have the honor to be yours &c

John Adams